IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,432-06


EX PARTE VANCE E. JOHNSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1031454
IN THE 184TH DISTRICT COURT OF HARRIS COUNTY, TEXAS


 Per curiam. Alcala, J. not participating.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and was
sentenced to life imprisonment. The First Court of Appeals upheld Applicant's conviction.  Johnson
v. State, No. 01-07-00461-CR (Tex. App.-Houston [1st] May 14, 2009).
	On January 11, 2012, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On April 16, 2012, the trial court signed findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: May 16, 2012
Do not publish